Citation Nr: 1702132	
Decision Date: 01/26/17    Archive Date: 02/09/17

DOCKET NO.  09-14 372	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to an initial disability rating in excess of 10 percent for left shoulder tendinopathy, to include whether a separate compensable rating is warranted for left shoulder nerve damage.


REPRESENTATION

Veteran represented by:	Military Order of the Purple Heart of the U.S.A.


ATTORNEY FOR THE BOARD

S. Delhauer, Associate Counsel



INTRODUCTION

The Veteran served on active duty from September 1986 to October 1987.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.

This matter was remanded by the Board in December 2012 and August 2015 for further development.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Board regrets the additional delay, but again finds that that further development is necessary, and the Veteran's claim must again be remanded.

The Veteran was last afforded a VA examination of her service-connected left shoulder in March 2015.  However, the Board finds the March 2015 VA examination report is inadequate, as it does not indicate that range of motion testing of the service-connected left shoulder and nonservice-connected right shoulder was performed in active motion, passive motion, weight-bearing, and nonweight-bearing.  See Correia v. McDonald, 28 Vet. App. 158 (2016); 38 C.F.R. § 4.59 (2016).  Accordingly, on remand, the AOJ should afford the Veteran a new VA examination to determine the current severity of her service-connected left shoulder disability, to include full range of motion studies.

VA treatment records associated with the evidentiary record from the Iron Mountain VA Medical Center (VAMC) are dated up to November 2012, and then from December 2013 to October 2014; treatment records from the Lee County Community Based Outpatient Center (CBOC) are dated in March 2014 only.  On remand, the AOJ should obtain all outstanding VA treatment records.

Accordingly, the case is REMANDED for the following action:

1. The AOJ should obtain all outstanding VA treatment records, to include any treatment records from the Lee County CBOC other than those of record dated in March 2014, and treatment records from the Iron Mountain VAMC dated from November 2012 to December 2013 and from October 2014 to the present.  All obtained records should be associated with the evidentiary record.

2. After the above development has been completed, and after any records obtained have been associated with the evidentiary record, the Veteran should be afforded a VA examination with an appropriate examiner to determine the current severity of her service-connected left shoulder disability.  The evidentiary record, including a copy of this remand, must be made available to and reviewed by the examiner.  The examination report must include a notation that this record review took place.  

A complete history should be elicited directly from the Veteran, and any tests and studies deemed necessary by the examiner should be conducted.  All findings should be reported in detail.  The examiner is also asked to provide the following information:

a) The examiner is asked to test the range of motion in active motion, passive motion, weight-bearing, and nonweight-bearing for both the service-connected left shoulder and the nonservice-connected right shoulder.  If the examiner is unable to conduct the required testing, or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

b) To the extent possible, the examiner is also asked to opine as to the range of motion in active motion, passive motion, weight-bearing, and nonweight-bearing for both the left and right shoulders since October 2007.  If the examiner is unable to so opine, he or she should clearly explain why that is so.

c) The examiner is also asked to opine as to whether the Veteran has a neurological impairment of the left shoulder and, if so, to identify the nerve group involved and the current level of impairment.  

The examiner should opine whether the neurological impairment is a manifestation of the Veteran's service-connected left shoulder tendinopathy, or whether it is at least as likely as not (i.e. probability of 50 percent or greater) related to her in-service injury.

The examiner should specifically address the September 2007 and March 2009 letter opinions from Dr. C.S.O.

The supporting rationale for all opinions expressed must be provided.

3. After the above development has been completed, readjudicate the claim.  If the benefit sought remains denied, provide the Veteran and her representative with a supplemental statement of the case, and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

